DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Zhang et al. disclose: a pyroelectric element (fig.1 item 3) comprising a first surface and an opposite second surface; a first conductive layer (fig.1 item 1) adjacent to the first surface of the pyroelectric element, and a second conductive layer (fig.1 item 5) adjacent to the second surface of the pyroelectric element. Jarrahi discloses: the first conductive layer comprising a periodic array of plasmonic absorbers to transfer energy of terahertz (THz) frequency range electromagnetic radiation incident on the first conductive layer into heating of the pyroelectric element (para. [0080] last 4 lines) motivated by the benefits for polarization independent optical absorption enhancement (Jarrahi para. [0080] last 4 lines). 
The prior arts fail to teach, disclose, suggest or make obvious: each of the plasmonic absorbers of the periodic array of plasmonic absorbers comprises; a cross-shaped inset of the first conductive layer; and a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset.
Regarding independent claim 14, the prior arts fail to teach, disclose, suggest or make obvious: each of the plasmonic absorbers of the periodic array of plasmonic absorbers comprises; a cross-shaped inset of the first conductive layer; and a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset
Regarding independent claim 18, while: Tomioka discloses: a non-contact terahertz (THz) reflectance spectroscope for identifying a compound of interest (para. [0027]), the spectroscope comprising: a light source to emit far-infrared wavelength electromagnetic radiation focused on a target of interest (para. [0027]); a camera (fig.11 item 64) focused on the target of interest (para. [0027], [0112], fig.11 item 69); one or more pyroelectric detection devices to receive electromagnetic radiation reflected from the target of interest (para. [0062]), measurement circuit to measure an electrical signal resulting from the heating of the pyroelectric element to generate reflectance spectra; and analysis circuitry to compare the reflectance spectra to known spectra to identify a compound of interest present in the target of interest. Zhang et al. disclose: each of the one or more pyroelectric detection devices comprising; a pyroelectric element (fig.1 item 3) comprising a first surface and an opposite second surface; a first conductive layer (fig.1 item 1) adjacent to the first surface of the pyroelectric element, a second conductive layer (fig.1 item 5) adjacent to the second surface of the pyroelectric element. Jarrahi discloses: the first conductive layer comprising a periodic array of plasmonic absorbers to transfer energy of terahertz (THz) frequency range from the electromagnetic radiation incident on the first conductive layer into heating of the pyroelectric element (para. [0080]). Shao et al. disclose: measurement circuitry coupled to the first conductive layer and to the second conductive layer (pg.98 col.1 intro). The combination of Tomioka, Zhang et al., Jarrahi and Shao et al. would not be without impermissible hindsight.
Claims 2, 4-13, 15, 17, 19-20 are allowed on the same basis as independent claims 1, 14, 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884